United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE ARMY, TANK
AUTOMOTIVE & ARMAMENTS COMMAND
CPAC, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 15-0774
Issued: June 19, 2015

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2015 appellant filed a timely appeal from a November 24, 2014
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1 Because more
than 180 days elapsed between the last merit decision of OWCP dated June 30, 2014 and the
filing of this appeal on February 20, 2015, pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of this case.3

1

Appellant initially requested an oral argument before the Board. By letter dated April 22, 2015, appellant
withdrew his request for oral argument and advised the Board that the appeal should proceed on the record. His
request was granted.
2
3

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
oral hearing before the Branch of Hearings and Review as untimely filed.
FACTUAL HISTORY
On May 13, 2014 appellant, then a 47-year-old heavy mobile equipment repairer, filed an
occupational disease claim (Form CA-2) alleging that he developed a bilateral wrist injury in the
performance of his federal employment duties.
By letter dated May 15, 2014, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
In support of his claim, appellant submitted an official position description for heavy
mobile equipment mechanic and a notification of personnel action.
Appellant also submitted clinic passes dated May 7, 8, and 14, 2014, medical restriction
forms dated May 7 and 14, 2014, and a chronological record of medical care dated May 7, 2014.
In medical reports dated May 7 and 14, 2014, Dr. Daniel P. Bigley, Board-certified in
family medicine, provided findings on physical examination and diagnosed tenosynovitis of the
hands.
By decision dated June 30, 2014, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the tenosynovitis of the hands was causally related to
the established work-related events.
In an appeal request form dated July 31, 2014, appellant requested an oral hearing before
the Branch of Hearings and Review.
In support of his claim, appellant submitted a July 21, 2014 rehabilitation services note
and work status form, a July 22, 2014 clinic pass, a July 25, 2014 diagnostic report of the upper
joint, and a November 10, 2014 attending physician’s report (Form CA-20).
By decision dated November 24, 2014, the Branch of Hearings and Review denied
appellant’s request for an oral hearing finding that his request was not made within 30 days of
the June 30, 2014 OWCP decision. The Branch of Hearings and Review further determined that
the issue in the case could equally well be addressed by requesting reconsideration from OWCP
and submitting evidence not previously considered which established that he sustained an injury
causally related to his federal employment duties.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or
2

her claim before a representative of the Secretary.4 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.5 OWCP regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.6
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,7 has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.8 OWCP procedures, which require OWCP to exercise its discretion
to grant or deny a hearing when the request is untimely or made after reconsideration, are a
proper interpretation of FECA and Board precedent.9
ANALYSIS
In the present case, appellant requested review of the written record on July 31, 2014 and
OWCP found that the reconsideration request was postmarked on that same date. As the 30th day
following June 30, 2014 was Wednesday, July 30, 2014, appellant’s request was made more than
30 days after the date of issuance of OWCP’s prior June 30, 2014 merit decision. Therefore,
OWCP properly found in its November 24, 2014 decision that appellant was not entitled to an
oral hearing or examination of the written record as a matter of right because his request was not
made within 30 days of its June 30, 2014 decision.10
OWCP then properly exercised its discretion by stating that it had considered the matter
and had denied appellant’s request for a hearing because the issue of causal relationship could be
addressed through a reconsideration application. The Board has held that the only limitation on
OWCP’s authority is reasonableness and an abuse of discretion is generally shown through proof
of manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary
to both logic and probable deduction from established facts.11 In this case, the evidence of

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616(a).

7

5 U.S.C. §§ 8101-8193.

8

Marilyn F. Wilson, 52 ECAB 347 (2001).

9

Teresa M. Valle, 57 ECAB 542 (2006).

10

20 C.F.R. § 10.616(a); FECA Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4(a) (October 2011).
11

Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

record does not indicate that OWCP abused its discretion in its denial of appellant’s request for
an oral hearing. Accordingly, the Board finds that OWCP properly denied his request.12
On appeal, appellant argued that his injury was work related and his paperwork was late
because he had to wait three weeks to see his physician. The Board notes that OWCP’s June 30,
2014 denial of appellant’s claim was accompanied with appeal rights which provided a timeline
and instructions pertaining to the different forms of appeal. Appellant’s request for an oral
hearing was not made within 30 days. Additional evidence which was not before OWCP at the
time it issued its June 30, 2014 merit decision cannot be considered by the Board for the first
time on appeal.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 24, 2014 is affirmed.
Issued: June 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

D.P., Docket No. 14-308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013).

13

20 C.F.R. § 501.2(c).

4

